ORDER

RADER, Circuit Judge.
Daniel Stefanko moves to transfer his appeal to the United States Court of Appeals for the Eleventh Circuit. Scottsdale Securities, Inc. has not responded.
*163Stefanko filed an action in the United States District Court for the Middle District of Florida, 2:03-CV-00417, to vacate an arbitration award concerning the liquidation of a margin account. The district court denied Stefanko’s motion to vacate the arbitration award and entered judgment. Stefanko appealed and stated, in the notice of appeal, that he sought review by this court. In his motion to transfer, Stefanko states that the identification of this court was a “scrivener’s error.” We agree that we do not have jurisdiction over this appeal and that transfer, pursuant to 28 U.S.C. § 1631, is appropriate.
Accordingly,
IT IS ORDERED THAT:
Stefanko’s motion to transfer is granted. This appeal is transferred to the United States Court of Appeals for the Eleventh Circuit pursuant to 28 U.S.C. § 1631.